Name: Commission Directive 95/43/EC of 20 July 1995 to Council Directive 92/51/EEC on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC
 Type: Directive
 Subject Matter: labour market;  teaching;  employment;  education
 Date Published: 1995-08-03

 Avis juridique important|31995L0043Commission Directive 95/43/EC of 20 July 1995 to Council Directive 92/51/EEC on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC Official Journal L 184 , 03/08/1995 P. 0021 - 0033COMMISSION DIRECTIVE 95/43/EC of 20 July 1995 to Council Directive 92/51/EEC on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC (1), as amended by Commission Directive 94/38/EC (2), and in particular Article 15 thereof, Whereas, when examining a reasoned request for adding an education and training course to the list in Annex C or D, the Commission, pursuant to Article 15 (2) of Directive 92/51/EEC, is required to verify in particular whether the qualification resulting from the course in question confers on the holder a level of professional education or training of a comparably high level to that of the post-secondary course referred to in point (i) of the second indent of the first subparagraph of Article 1 (a) and a similar level of responsibility and activity; Whereas the Dutch Government has made reasoned requests for the amendment of Annexes C and D to Directive 92/51/EEC and the Austrian Government has made a reasoned request for the amendment of Annex D; Whereas, in particular, the training courses to be added to the list in Annex C of Directive 92/51/EEC in respect of the Netherlands are comparable in structure and length, as well as in level of responsibility and activity they confer to those already listed in Annex; Whereas in accordance with Article 2 of Directive 92/51/EEC, the provisions of this Directive are not applicable to activities covered by one of the Directives listed in Annex A, including the Directives made applicable to the pursuit as an employed person of the activities listed in Annex B, even if a national of a Member State has completed one of the 'courses having a special structure` referred to in Annex D; Whereas, in particular, the training courses to be added to the list in Annex D of Directive 92/51/EEC in respect of the Netherlands and Austria are comparable in structure and length to certain training courses in Annex C and to some training courses that are already in Annex D and invariably feature a total duration of 13 years or more; Whereas, in accordance with Article 17 (2) of Directive 92/51/EEC and in order to increase the effectiveness of the general system, those Member States whose education and training courses are listed in Annex D should send a list of the diplomas concerned to the Commission and the other Member States; Whereas, in order to make Annexes C and D of Directive 92/51/EEC easier to read, the lists as amended should be published; Whereas the measures provided for by the present Directive are in conformity with the opinion given by the Committee established by Article 15 of Directive 92/51/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes C and D to Directive 92/51/EEC are hereby amended as shown in Annex I hereto. Article 2 The amended list of courses of education and training which appear in Annexes C and D to Directive 92/51/EEC are shown in Annex II to this Directive. Article 3 1. Member States shall adopt the laws, regulations and administrative provisions necessary for them to comply with this Directive by 31 October 1995. They shall forthwith inform the Commission thereof. When Member States adopt these measures, the latter shall include a reference to this Directive or be accompanied by such reference at the time of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field governed by this Directive. Article 4 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Done at Brussels, 20 July 1995. For the Commission Mario MONTI Member of the Commission ANNEX I A. Annex C is amended as follows: 1. (a) At '1. Paramedical and childcare training courses`, under the heading 'in Luxembourg`, last indent 'childcare worker (Ã ©ducateur/trice)` the following heading and the following indent are added: 'in the Netherlands: - veterinary assistant ("dierenartassistent")`. (b) At '1. Paramedical and childcare training courses` under the heading 'which represent education and training courses of a total duration of at least 13 years, comprising:`, last indent, the following indent is added: '- or in the case of the veterinary assistant ("dierenartassisten") in the Netherlands three years of vocational training in a specialized school ("MBO"-scheme) or alternatively three years of vocational training in the dual apprenticeship system ("LLW"), both of which culminate in an examination.` 2. (a) At '3. Seafaring sector (a) sea transport`, under the heading 'in the Netherlands` the following indent is added: '- VTS official ("VTS-functionaris")`. (b) At '3. Seafaring sector (a) sea transport`, under the heading 'which represents training:` the indent '- in the Netherlands, involving a course of 14 years, at least two years of which take place in a specialized vocational training establishment, supplemented by a twelve-month traineeship,` is replaced by the following indent: '- in the Netherlands: - for first mate (coastal vessel) (with supplementary training) ('stuurman kleine handelsvaart (met aanvulling)`), and coaster engineer (with diploma) ('diploma motordrijver`), involving a course of 14 years, at least two years of which take place in a specialized vocational training establishment, supplemented by a twelve-month traineeship, - for the VTS official ("VTS-functionaris"), of a total duration of at least 15 years, comprising at least three years of Higher Vocational Education ('HBO`) or Intermediate Vocational Training ("MBO"), which are followed by national and regional specialization courses, comprising at least twelve weeks of theoretical training each and culminating each in an examination.` 3. (a) At '4. Technical sector` under the heading 'in the Netherlands` the following indent is added: '- dental-prosthesis maker ("tandprotheticus")`. (b) At '4. Technical sector` under the heading 'in the Netherlands` the passage currently following the indent 'bailiff`, is replaced by the following: 'which represent a course of study and vocational training - in the case of the bailiff ("gerechtsdeurwaarder"), totalling nineteen years, comprising eight years' compulsory schooling followed by eight years' secondary education including four years' technical education culminating in a State examination and supplemented by three years' theoretical and practical vocational training, - in the case of the dental-prosthesis maker ("tandprotheticus") totalling at least 15 years of full time training and three years of part time training, comprising eight years of primary education, four years of general secondary education, completion of three years of vocational training, involving theoretical and practical training as a dental technician, supplemented by three years of part-time training as a dental prosthesis-maker, culminating in an examination.` B. Annex D is supplemented by the following sections: (a) 'In the Netherlands: The following regulated courses: - Regulated training courses of a total duration of not less than 15 years, a prerequisite of which is successful completion of eight years of primary education plus four years of either intermediate general secondary education ("MAVO") or Preparatory Vocational Education ("VBO") or general secondary education of a higher level, and which require the completion of a three-year or four-year course at a college for intermediate vocational training ("MBO"), culminating in an examination, - regulated training courses of a total duration of not less than 16 years, a prerequisite of which is successful completion of eight years of primary education plus four years of at least preparatory vocational education ("VBO") or a higher level of general secondary education, and which require the completion of at least four years of vocational training in the apprenticeship system, comprising at least one day of theoretical instruction at a college each week and on the other days practical training in a practical training centre or in a firm, and culminating in a secondary or tertiary level examination. The Dutch authorities shall send to the Commission and to the other Member States a list of the training courses covered by this Annex.` (b) 'In Austria: - Courses at higher vocational schools ("Berufsbildende Hoehere Schulen") and higher education establishments for agriculture and forestry ("Hoehere Land- und Forstwirtschaftliche Lehranstalten"), including special types ("einschliesslich der Sonderformen"), the structure and level of which are determined by law, regulations and administrative provisions. These courses have a total length of not less than 13 years and comprise five years of vocational training, which culminate in a final examination, the passing of which is a proof of professional competence. - Courses at master schools ("Meisterschulen"), master classes ("Meisterklassen"), industrial master schools ("Werkmeisterschulen") or building craftsmen schools ("Bauhandwerkerschulen"), the structure and level of which are determined by law, regulations and administrative provisions. These courses have a total length of not less than 13 years, comprising nine years of compulsory education, followed by either at least three years of vocational training at a specialized school or at least three years of training in a firm and in parallel at a vocational training school ("Berufsschule"), both of which culminate in an examination, and are supplemented by successful completion of at least a one-year training course at a master school ("Meisterschule"), master classes ("Meisterklassen"), industrial master school (Werkmeisterschule) or a building craftsmen school ("Bauhandwerkerschule"). In most cases the total duration is at least 15 years, comprising periods of work experience, which either precede the training courses at these establishments or are accompanied by part-time courses (at least 960 hours). The Austrian authorities shall send to the Commission and the Member States a list of the training courses covered by this Annex.` ANNEX II 'LIST OF COURSES HAVING A SPECIAL STRUCTURE AS REFERRED TO IN POINT (II) OF THE SECOND INDENT OF THE FIRST SUBPARAGRAPH OF ARTICLE 1 (A) (ANNEX C TO DIRECTIVE 92/51/EEC) 1. Paramedical and childcare training courses Training for the following: in Germany: - paediatric nurse ("Kinderkrankenschwester/Kinderkrankenpfleger"), - physiotherapist ("Krankengymnast(in)/Physiotherapeut(in)") (1), - occupational therapist ("Beschaeftigungs- und Arbeitstherapeut(in)"), - speech therapist ("Logopaede/Logopaedin"), - orthoptist ("Orthoptist(in)"), - State-recognized childcare worker ("Staatlich anerkannte(r) Erzieher(in)"), - State-recognized remedial teacher ("Staatlich anerkannte(r) Heilpaedagoge(-in)"), - medical laboratory technician ("medizinisch-technische(r) Laboratoriums- Assistent(in)"), - medical X-ray techician ("medizinisch-technische(r) Radiologie-Assistent(in)"), - medical functional diagnostics technician ("medizinisch-technische(r) Assistent(in) fuer Funktionsdiagnostik"), - veterinary technician ("veterinaermedizinisch-technische(r) Assistent(in)"), - dietitian ("Diaetassistent(in)"), - pharmacy technician ("Pharmazieingenieur") received prior to 31 March 1994 in the former German Democratic Republic or in the territory of the new Laender, - psychiatric nurse ("Psychiatrische(r) Krankenschwester/Krankenpfleger"), - speech therapist ("Sprachtherapeut(in)"), in Italy: - dental technician ("odontotecnico"), - optician ("ottico"), - chiropodist ("podologo"), in Luxembourg: - medical X-ray technician (assistant(e) technique mÃ ©dical(e) en radiologie), - medical laboratory technician (assistant(e) technique mÃ ©dical(e) de laboratoire), - psychiatric nurse (infirmier/iÃ ¨re psychiatrique), - medical technician - surgery (assistant(e) technique mÃ ©dical(e) en chirurgie), - paediatric nurse (infirmier/iÃ ¨re puÃ ©riculteur/trice), - nurse - anaesthetics (infirmier/iÃ ¨re anesthÃ ©siste), - qualified masseur/masseuse (masseur/euse diplÃ ´mÃ ©(e)), - childcare worker (Ã ©ducateur/trice), in the Netherlands: - veterinary assistant ("dierenartassistent"), which represent education and training courses of a total duration of at least thirteen years, comprising: (i) either at least three years of vocational training in a specialized school culminating in an examination, in some cases supplemented by a one or two-year specialization course culminating in an examination, (ii) or at least two and a half years of vocational training in a specialized school culminating in an examination and supplemented by work experience of at least six months or by a traineeship of at least six months in an approved establishment, (iii) or at least two years of vocational training in a specialized school culminating in an examination and supplemented by work experience of at least one year or by a traineeship of at least one year in an approved establishment, (iv) or in the case of the veterinary assistant ("dierenartassisten") in the Netherlands three years of vocational training in a specialized school ("MBO"-scheme) or alternatively three years of vocational training in the dual apprenticeship system ("LLW"), both of which culminate in an examination. Training for the following: in Austria: - contact lens optician ("Kontaktlinsenoptiker"), - pedicurist ("Fusspfleger"), - acoustic-aid technician ("Hoergeraeteakustiker"), - druggist ("Drogist"), which represent education and training courses of a total duration of at least fourteen years, including at least five years' training followed within a structured training framework, divided into an apprenticeship of at least three years' duration, comprising training partly received in the workplace and partly provided by a vocational training establishment, and a period of professional practice and training, culminating in a professional examination conferring the right to exercise the profession and to train apprentices, - masseur ("Masseur"), which represents education and training courses of a total duration of fourteen years, including five years' training within a structured training framework, comprising an apprenticeship of two years' duration, a period of professional practice and training of two years' duration and a training course of one year culminating in a professional examination conferring the rights to exercise the profession and to train apprentices, - kindergarten worker ("Kindergaertner/in"), - child care worker ("Erzieher"), which represent education and training courses of a total duration of thirteen years, including five years of professional training in a specialized school, culminating in an examination. 2. Master craftsman sector ("Mester/Meister/MaÃ ®tre"), which represents education and training courses concerning skills not covered by the Directives listed in Annex A Training for the following: in Denmark: - optician ("optometrist"), this course is of a total duration of 14 years, including five years' vocational training divided into two and a half years' theoretical training provided by the vocational training establishment and two and a half years' practical training received in the workplace, and culminating in a recognized examination relating to the craft and conferring the right to use the title "Mester", - orthopaedic technician ("ortopaedimekaniker"), this course is of a total duration of 12,5 years, including three and a half years' vocational training divided into six months' theoretical training provided by the vocational training establishment and three years' practical training received in the workplace, and culminating in a recognized examination relating to the craft and conferring the right to use the title "Mester", - orthopaedic boot and shoemaker ("orthopaediskomager"), this course is of a total duration of 13,5 years, including four and a half years' vocational training divided into two years' theoretical training provided by the vocational training establishment and two and a half years' practical training received in the workplace, and culminating in a recognized examination relating to the craft and conferring the right to use the title "Mester". in Germany: - optician ("Augenoptiker"), - dental technician ("Zahntechniker"), - surgical truss maker ("Bandagist"), - hearing-aid maker ("Hoergeraeteakustiker"), - orthopaedic technician ("Orthopaediemechaniker"), - orthopaedic bootmaker ("Orthopaedieschuhmacher"), in Luxembourg: - dispensing optician ("opticien"), - dental technician ("mÃ ©canicien dentaire"), - hearing-aid maker ("audioprothÃ ©siste"), - orthopaedic technician/surgical truss maker ("mÃ ©canicien orthopÃ ©diste/bandagiste"), - orthopaedic bootmaker ("orthopÃ ©diste-cordonnier"), these courses are of a total duration of 14 years, including at least five years' training followed within a structured training framework, partly received in the workplace and partly provided by the vocational training establishment, and culminating in an examination which must be passed in order to be able to practise any activity considered as skilled, either independently or as an employee with a comparable level of responsibility. in Austria: - surgical truss maker ("Bandagist"), - corset maker ("Miederwarenerzeuger"), - optician ("Optiker"), - orthopaedic shoemaker ("Orthopaedieschuhmacher"), - orthopaedic technician ("Orthopaedietechniker"), - dental technician ("Zahntechniker"), - gardener ("Gaertner"), which represent education and training of a total duration of at least fourteen years, including at least five years' training within a structured training framework, divided into apprenticeship of at least three years' duration, comprising training received partly in the workplace and partly provided by a vocational training establishment, and a period of professional practice and training of at least two years' duration culminating in mastership examination conferring the rights to exercise the profession, to train apprentices and to use the title "Meister", training for master craftsmen in the field of agriculture and forestry, namely, - master in agriculture ("Meister in der Landwirtschaft"), - master in rural home economics ("Meister in der laendlichen Hauswirtschaft"), - master in horticulture ("Meister im Gartenbau"), - master in market gardening ("Meister im Feldgemuesebau"), - master in pomology and fruit-processing ("Meister im Obstbau und in der Obstverwertung"), - master in viniculture and wine-production ("Meister im Weinbau und in der Kellerwirtschaft"), - master in dairy farming ("Meister in der Molkerei- und Kaesereiwirtschaft"), - master in horse husbandry ("Meister in der Pferdewirtschaft"), - master in fishery ("Meister in der Fischereiwirtschaft"), - master in poultry farming ("Meister in der Gefluegelwirtschaft"), - master in apiculture ("Meister in der Bienenwirtschaft"), - master in forestry ("Meister in der Forstwirtschaft"), - master in forestry plantation and forest management ("Meister in der Forstgarten- und Forstpflegewirtschaft"), - master in agricultural warehousing ("Meister in der landwirtschaftlichen Lagerhaltung"), which represent education and training of a total duration of at least fifteen years, including at least six years' training followed within a structured training framework divided into an apprenticeship of at least three years' duration, comprising training partly received in the workplace and partly provided by a vocational training establishment, and a period of three years of professional practice culminating in a mastership examination relating to the profession and conferring the rights to train aprentices and to use the title "Meister". 3. Seafaring sector (a) transport Training for the following: in Denmark: - ship's captain ("skibsfoerer"), - first mate ("overstyrmand"), - quartermaster, deck officer ("enestyrmand, vagthavende styrmand"), - deck officer ("vagthavende styrmand"), - engineer ("maskinchef"), - first engineer ("l. maskinmester"), - first engineer/duty engineer ("l. maskinmester/vagthavende maskinmester"), in Germany: - captain, large coastal vessel ("Kapitaen AM"), - captain, coastal vessel ("Kapitaen AK"), - deck officer, large coastal vessel ("Nautischer Schiffsoffizier AMW"), - deck officer, coastal vessel ("Nautischer Schiffsoffizier AKW"), - chief engineer, grade C ("Schiffsbetriebstechniker CT - Leiter von Maschinenanlagen"), - ship's mechanic, grade C ("Schiffsmaschinist CMa -Leiter von Maschinenanlagen"), - ship's engineer, grade C ("Schiffsbetriebstechniker CTW"), - ship's mechanic, grade C - solo engineer officer ("Schiffsmaschinist CMaW - Technischer Alleinoffizier"), in Italy: - deck officer ("ufficiale di coperta"), - engineer officer ("ufficiale di macchina"), in the Netherlands: - first mate (coastal vessel) (with supplementary training) ("stuurman kleine handelsvaart (met aanvulling)"), - coaster engineer (with diploma) ("diploma motordrijver"), - VTS-official ("VTS-functionaris"), which represent training: - in Denmark, of nine years' primary schooling followed by a course of basic training and/or service at sea of between 17 and 36 months, supplemented by: (i) the deck officer, one year of specialized vocational training, (ii) for the others, three years of specialized vocational training, - in Germany, of a total duration of between 14 and 18 years, including a three-year course of basic vocational training and one year's service at sea, followed by one or two years of specialized vocational training supplemented, where appropriate, by two year's work experience in navigation, - in Italy, of a total duration of 13 years, of which at least five years consist of professional training culminating in an examination and are supplemented, where appropriate, by a traineeship, - in the Netherlands: (i) for first mate (coastal vessel) (with supplementary training) ("stuurman kleine handelsvaart (met aanvulling)"), and coaster engineer (with diploma) ("diploma motordrijver"), involving a course of 14 years, at least two years of which take place in a specialized vocational training establishment, supplemented by a twelve-month traineeship, (ii) for the VTS-official ("VTS-functionaris") of a total duration of at least 15 years, comprising at least three years of Higher Vocational Education ("HBO") or Intermediate Vocational Training ("MBO"), which are followed by national and regional specialization courses, comprising at least 12 weeks of theoretical training each and culminating each in an examination, and which are recognized under the International STCW Convention (International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978). (b) Sea fishing Training for the following: in Germany: - captain, deep-sea fishing ("Kapitaen BG/Fischerei"), - captain, coastal fishing ("Kapitaen BLK/Fischerei"), - deck officer, deep-sea vessel ("Nautischer Schiffsoffizier BGW/Fischerei"), - deck officer, coastal vessel ("Nautischer Schiffsoffizier BK/Fischerei"), in the Netherlands: - first mate/engineer V ("stuurman werktuigkundige V"), - engineer IV (fishing vessel) ("werktuigkundige IV visvaart"), - first mate IV (fishing vessel) ("stuurman IV visvaart"), - first mate/engineer VI ("stuurman werktuigkundige VI"), which represent training: - in Germany, of a total duration of between 14 and 18 years, including a three-year course of basic vocational training and one year's service at sea, followed by one or two years of specialized vocation training supplemented, where appropriate, by two years' work experience in navigation, - in the Netherlands, involving a course varying in duration between 13 and 15 years, at latest two years of which are provided in a specialized vocational school, supplemented by a 12-month period of work experience, and are recognized under the Torremolinos Convention (1977 International Convention for the Safety of Fishing Vessels). 4. Technical sector Training for the following: in Italy: - building surveyor ("geometra"), - land surveyor ("perito agrario"), which represent secondary technical courses of a total duration of at least 13 years, comprising eight years' compulsory schooling followed by five years' secondary study, including three years' vocational study, culminating in the Technical Baccalaureat examination, and supplemented: (i) for building surveyors by: either a traineeship lasting at least two years in a professional office, or five years' work experience, (ii) for land surveyors, by the completion of a practical traineeship lasting at least two years, followed by the State Examination. in the Netherlands: - bailiff ("gerechtsdeurwaarder"), - dental-prosthesis maker ("tandprotheticus"), which represent a course of study and vocational training: (i) in the case of the bailiff ("gerechtsdeurwaarder"), totalling 19 years, comprising eight years' compulsory schooling followed by eight years' secondary education including four years' technical education culminating in a State examination and supplemented by three years' theoretical and practical vocational training, (ii) in the case of the dental-prosthesis maker ("tandprotheticus") totalling at least 15 years of full time training and three years of part time training, comprising eight years of primary education, four years of general secondary education, completion of free years of vocational training, involving theoretical and practical training as a dental technician, supplemented by three years of part-time training as a dental prosthesis-maker, culminating in an examination. in Austria: - forester ("Foerster"), - technical consulting ("Technisches Buero"), - labour leasing ("UEberlassung von Arbeitskraeften - Arbeitsleihe"), - employment agent ("Arbeitsvermittlung"), - investment adviser ("Vermoegensberater"), - private investigator ("Berufsdetektiv"), - security guard ("Bewachungsgewerbe"), - real estate agent ("Immobilienmakler"), - real estate manager ("Immobilienverwalter"), - advertising and promotion agency ("Werbeagentur"), - building project organizer ("Bautraeger, Bauorganisator, Baubetreuer"), - debt-collecting institute ("Inkassoinstitut"), represent education and training of a total duration of at least 15 years, comprising eight years' compulsory schooling followed by a minimum of five years' secondary technical or commercial study, culminating in a technical or commercial matura examination, supplemented by at least two years' workplace education and training culminating in a professional examination, - insurance consultant ("Berater in Versicherungsangelegenheiten"), which represents education and training of a total duration of 15 years, including six years' training followed within a structured training framework, divided into an apprenticeship of three years' duration and a three-year period of professional practice and training, culminating in an examination, - master builder/planning and technical calculation ("Planender Baumeister"), - master woodbuilder/planning and technical calculation ("Planender Zimmermeister"), which represent education and training of a total duration of at least 18 years, including at least nine year's vocational training divided into four years' secondary technical study and five years' professional practice and training culminating in a professional examination conferring the rights to exercise the profession and to train apprentices, in so far as this training relates to the right to plan buildings, to make technical calculations and to supervise construction work ("the Maria Theresian privilege"). 5. United Kingdom courses accredited as National Vocational Qualifications or Scottish Vocational Qualifications Training for: - "medical laboratory scientific officer", - "mine electrical engineer", - "mine mechanical engineer", - "approved social worker - mental health", - "probation officer", - "dental therapist", - "dental hygienist", - "dispensing optician", - "mine deputy", - "insolvency practitioner",- "licensed conveyancer", - "prosthesist", - "first mate - freight/passenger ships - unrestricted", - "second mate - freight/passenger ships - unrestricted", - "third mate - freight passenger ships unrestricted", - "deck officer - freight/passenger ships - unrestricted", - "engineer officer - freight/passenger ships - unlimited trading area", - "trade mark agent", leading to qualifications accredited as National Vocational Qualifications (NVQs) or approved or recognized as equivalent by the National Council for Vocational Qualifications or, in Scotland, accredited as Scottish Vocational Qualifications, at levels 3 and 4 of the United Kingdom National Framework of Vocational Qualifications. These levels are defined as follows: - Level 3: competence in a broad range of varied work activities performed in a wide variety of contexts and most of which are complex and non-routine. There is considerable responsibility and autonomy, and control or guidance of others in often required. - Level 4: Competence in a broad range of complex technical or professional work activities performed in a wide variety of contexts and with a substantial degree of personal responsibility and autonomy. Responsibility for the work of others and the allocation of resources is often present. LIST OF COURSES HAVING A SPECIAL STRUCTURE AS REFERRED TO IN THE THIRD INDENT OF POINT (B) OF THE FIRST SUBPARAGRAPH OF ARTICLE 3 (ANNEX D TO DIRECTIVE 92/51/EEC) In the United Kingdom: Regulated courses leading to qualifications accredited as National Vocational Qualifications (NVQs) by the National Council for Vocational Qualifications or, in Scotland, accredited as Scottish Vocational Qualifications, at levels 3 and 4 of the United Kingdom National Framework of Vocational Qualifications. These levels are defined as follows: - Level 3: competence in a broad range of varied work activities performed in a wide variety of contexts and most of which are complex and non-routine. There is considerable responsibility and autonomy, and control or guidance of others is often required, - Level 4: Competence in a broad range of complex technical or professional work activities performed in a wide variety of contexts and with a substantial degree of personal responsibility and autonomy. Responsibility for the work of others and the allocation of resources is often present. In Germany: The following regulated courses: - Regulated courses preparatory to the pursuit of the professions of technical assistant ("technische(r) Assistent(in)"), commercial assistant ("kaufmaennische(r) Assistent(in)"), social professions ("soziale Berufe") and the profession of state-certified respiration and elocution instructor ("staatlich gepruefte(r) Atem-, Sprech- und Stimmlehrer(in)"), of a total duration of at least 13 years, which require successful completion of the secondary course of education ("mittlerer Bildungsabschluss") and which comprise: (i) at least three years (1) of vocational training at a specialized school ("Fachschule") culminating in an examination and, where applicable, supplemented by one-year or two-year specialization course also culminating in an examination; (ii) or at least two and a half years at a specialized school ("Fachschule") culminating in an examination and supplemented by work experience of a duration of not less than six months or a traineeship of not less than six months in an approved establishment; (iii) or at least two years at a specialized school ("Fachschule") culminating in an examination and supplemented by work experience of a duration of not less than one year or a traineeship of not less than one year in an approved establishment, - Regulated courses for the professions of state-certified ("staatlich gepruefte(r)") technician ("Techniker(in)"), business economist ("Betriebswirt(in)") , designer ("Gestalter(in)") and family assistant ("Familienpfleger(in)"), of a total duration of not less than 16 years, a prerequisite of which is successful completion of compulsory schooling or equivalent education and training (of a duration of not less than nine years) and successful completion of a course at a trade school ("Berufsschule") of a duration of not less than three years and comprising, upon completion of at least two years of work experience, full-time education and training of a duration of not less than two years or part-time education and training of equivalent duration, - Regulated courses and regulated in-service training, of a total duration of not less than 15 years, a prerequisite of which is, generally speaking, successful completion of compulsory schooling (of a duration of not less than nine years) and of vocational training (normally three years) and which generally comprise at least two years of work experience (three years in most cases) and an examination in the context of in service training preparation for which generally comprises a training course which is either concurrent with the experience (at least 1 000 hours) or is attended on a full-time basis (at least one year). The German authorities shall send to the Commission and to the other Member States a list of the training courses covered by this Annex. In the Netherlands: - Regulated training courses of a total duration of not less than 15 years, a prerequisite of which is successful completion of eight years of primary education plus four years of either intermediate general secondary education ("MAVO") or Preparatory Vocational Education ("VBO") or general secondary education of a higher level, and which require the completion of a three-year or four-year course at a college for intermediate vocational training ("MBO"), culminating in an examination, - Regulated training courses of a total duration not less than 16 years, a prerequisite of which is successful completion of eight years of primary education plus four years of at least preparatory vocational education ("VBO") or a higher level of general secondary education, and which require the completion of at least four years of vocational training in the apprenticeship system, comprising at least one day of theoretical instruction at a college each week and on the other days practical training centre or in a firm, and culminating in a secondary or tertiary level examination. The Dutch authorities shall send to the Commission and to the other Member States a list of the training courses covered by this Annex. In Austria: - Courses at higher vocational schools ("Berufsbildende Hoehere Schulen") and higher education establishments for agriculture and forestry ("Hoehere Land- und Forstwirtschaftliche Lehranstalten"), including special types ("einschliesslich der Sonderformen"), the structure level of which are determined by law, regulations and administrative provisions. These courses have a total length of not less than 13 years and comprise five years of vocational training, which culminate in a final examination, the passing of which is a proof of professional competence, - Courses at master schools ("Meisterschulen"), master classes ("Meisterklassen"), industrial master schools ("Werkmeisterschulen") or building craftsmen schools ("Bauhandwerkerschulen"), the structure and level of which are determined by law, regulations and administrative provisions. These courses have a total length of not less than 13 years, comprising nine years of compulsory education, followed by either at least three years of vocational training at a specialized school or at least three years of training in a firm and in parallel at a vocational training school ("Berufsschule"), both of which culminate in an examination, and are supplemented by successful completion of at least a one-year training course at a master school ("Meisterschule"), master classes ("Meisterklassen"), industrial master school ("Werkmeisterschule") or a building craftsmen school ("Bauhandwerkerschule"). In most cases the total duration is at least 15 years, comprising periods of work experience, which either precede the training courses at these establishments or are accompanied by part-time courses (at least 960 hours). The Austrian authorities shall send to the Commission and to the other Member States a list of the training courses covered by this Annex`. (1) (1) (1) The minimum duration may be reduced from three years to two years if the person concerned has the qualification required to enter university ("Abitur"), i.e. thirteen years of prior education and training, of the qualification needed to enter "Fachhochschule" a ("Fachhochschulreife"), i.e. 12 years of prior education and training.